          Case 2:18-cv-01543-JLR Document 213 Filed 05/22/19 Page 1 of 6



 1                                                    The Honorable James L. Robart
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10
      BOMBARDIER, INC.,                       NO.   2:18-cv-01543-JLR
11
            Plaintiff,                        DEFENDANTS KEITH AYRE AND
12                                            MARC-ANTOINE DELARCHE’S
            v.                                SURREPLY MOTION TO STRIKE
13
      MITSUBISHI AIRCRAFT CORPORATION,        NOTED ON MOTION CALENDAR:
14
      MITSUBISHI AIRCRAFT CORPORATION         May 17, 2019
15    AMERICA INC., AEROSPACE TESTING
      ENGINEERING & CERTIFICATION INC.,
16    MICHEL KORWIN-SZYMANOWSKI,
      LAURUS BASSON, MARC-ANTOINE
17    DELARCHE, CINDY DORNÉVAL, KEITH
      AYRE, AND JOHN AND/OR JANE DOES 1-
18
      88,
19
            Defendants.
20

21

22

23

24

25

26

27
                                                        SAVITT BRUCE & WILLEY LLP
     DEFENDANTS KEITH AYRE AND MARC-ANTOINE
                                                        1425 Fourth Avenue Suite 800
     DELARCHE’S SURREPLY MOTION TO STRIKE
                                                       Seattle, Washington 98101-2272
     No. 2:18-cv-01543-JLR
                                                                (206) 749-0500
             Case 2:18-cv-01543-JLR Document 213 Filed 05/22/19 Page 2 of 6



 1          With its Reply in support of its Updated Preliminary Injunction Motion against

 2   Defendants Keith Ayre and Marc-Antoine Delarche, Plaintiff Bombardier Inc. filed four

 3   declarations and a total of thirteen exhibits, to which Mr. Ayre and Mr. Delarche have no

 4   opportunity to respond. We move to strike this evidence not submitted until reply.

 5          In Nautilus Grp., Inc. v. Icon Health & Fitness, Inc., 308 F. Supp. 2d 1208 (W.D. Wash.

 6   2003), aff’d, 372 F.3d 1330 (Fed. Cir. 2004), the defendant moved to strike a declaration with

 7   new evidence that the plaintiff submitted with its Reply in support of a motion for preliminary

 8   injunction. Id. 1214. The district court granted the motion because “[t]he declaration at issue

 9   contain[ed] new evidence… to which Defendant is not able to respond within the briefing

10   schedule.” Id. The court in Nautilus cited and followed the rule in Provenz v. Miller, 102 F.3d

11   1478 (9th Cir. 1996), in which the Ninth Circuit held that a district court erred by denying a

12   motion to strike new evidence submitted on reply. Id. at 1483.

13          The following describes Bombardier’s new evidence and why it should be stricken.

14          Declaration of John Whitaker (ECF No. 193). This declaration purports to summarize a

15   telephone call between Mr. Whitaker, counsel for Bombardier, and Jacob Freeman, counsel for

16   Defendants Ayre and Delarche. Because counsel for Defendants are not afforded an

17   opportunity to correct the declaration’s mischaracterizations of that call and of Defendants’

18   position regarding the Stipulated Protective Order, the Whitaker Declaration should be stricken.

19          Declaration of Boris Meislitzer (ECF No. 194). This declaration is apparently intended

20   to cast doubt on Mr. Ayre’s testimony that he sent the email contained in Exhibit C to the

21   Declaration of Jerry Riedinger (ECF No. 166) to prepare for an exit meeting he had at

22   Bombardier on his last day. (See Ayre Decl. [ECF Nos. 186, 188] ¶ 49.) Bombardier had

23   originally alleged (falsely) that Mr. Ayre sent this email to a MITAC employee. (FAC [ECF

24   No. 143] ¶ 79.) Bombardier has abandoned this allegation (Reply [ECF No. 192] at 3 n.1), and

25   it may not now, on reply, create a new story about this email which Mr. Ayre will not have the

26   chance to rebut. The Meislitzer Declaration should be stricken.

27

      DEFENDANTS KEITH AYRE AND MARC-ANTOINE                             SAVITT BRUCE & WILLEY LLP
      DELARCHE’S SURREPLY MOTION TO STRIKE - 1                           1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR                                             Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
            Case 2:18-cv-01543-JLR Document 213 Filed 05/22/19 Page 3 of 6



 1          Declaration of Jeffrey Danley (ECF No. 196). The Danley declaration attaches twelve

 2   exhibits, seven of which apparently are emails sent from Mr. Ayre’s Bombardier email address

 3   to his personal email address on August 24, 2016. (Danely Decl. Exs. A, E–H, K & L.) Six of

 4   the seven emails are so heavily redacted that they have no substance, and should be stricken for

 5   this reason alone. Danley Exhibit A is already in the record. (FAC Ex. S, at 7–8.) Danley

 6   Exhibit G, which is almost entirely redacted, appears based on its “sent” time to be the same

 7   email MITAC submitted in unredacted form as Exhibit C to the Riedinger Declaration.

 8   Exhibit G was referred to in Bombardier’s FAC (¶ 79) and in its Updated Preliminary

 9   Injunction Motion (ECF No. 146, at 6:12–13), but Bombardier chose not to include it as an

10   exhibit to either pleading. The redacted emails in Danley Exhibits E, F, H, K, and L are in the

11   record for the first time on reply, and have all been in Bombardier’s possession since before the

12   commencement of the case. Of these seven emails, only one, Exhibit E, is even arguably in

13   rebuttal to new material in Defendants’ Opposition to the Updated Preliminary Injunction

14   Motion (ECF Nos. 185, 187). Danley Exhibits K and L are not even referred to in

15   Bombardier’s Reply. Danley Exhibits A, E–H, K & L should be stricken.

16          Danley Exhibit B is a heavily redacted screenshot of a search page from the FAA’s

17   website. Because the document is so redacted, it cannot support the proposition Bombardier

18   cites it for. (See Reply at 3:12–15.) Moreover, there is no opportunity to respond to it, even

19   were we able to figure out what it says. Danley Exhibit B should therefore be stricken.

20          Danley Exhibit C is apparently the LinkedIn page for Frederic Contenot, the person

21   who Bombardier states it had wrongly assumed was the recipient of the email in Riedinger

22   Exhibit C. (Reply at 3 n.1.) Bombardier submits this email to excuse itself for making the

23   false allegation that Mr. Ayre sent that email to a MITAC employee. The exhibit does not

24   rebut anything in Defendants’ Opposition. Danley Exhibit C should be stricken.

25          Danley Exhibit D is email correspondence between counsel for MITAC and counsel for

26   Bombardier concerning Riedinger Exhibit C. Bombardier uses this email to support its

27   accusation that Defendants Ayre and Delarche misled the Court by not stating in the Opposition
      DEFENDANTS KEITH AYRE AND MARC-ANTOINE                             SAVITT BRUCE & WILLEY LLP
      DELARCHE’S SURREPLY MOTION TO STRIKE - 2                           1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR                                             Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
             Case 2:18-cv-01543-JLR Document 213 Filed 05/22/19 Page 4 of 6



 1   that Bombardier’s counsel had asked MITAC’s counsel to treat the email as if it had been

 2   designated “Attorneys Eyes Only.” (Reply at 4:5–7.) Counsel for Defendants Ayre and

 3   Delarche are not copied on the email in Danley Exhibit D and were not aware of its substance

 4   on May 13, 2019, when the Opposition was filed. Danley Exhibit D should be stricken.

 5          Danley Exhibits I and J are what purport to be logs of emails Mr. Ayre and Mr.

 6   Delarche respectively sent from their Bombardier email accounts to their personal email

 7   accounts. Bombardier uses these exhibits to argue that emailing work documents to personal

 8   email accounts was not these Defendants’ normal practice. (Reply at 6.) This argument was

 9   available to Bombardier when it filed its Updated Motion, and Bombardier should not be

10   allowed to make it now, when Defendants do not have an opportunity to respond. Danley

11   Exhibits I and J should be stricken.

12          Declaration of Michael Borfitz (ECF No. 197). Mr. Borfitz states that he

13                  was asked to give [his] opinion, based on [his] technical and
                    practical experience, about a) the relationship between Mr. Ayre’s
14                  emails and the Scope of Work… Mr. Ayre outlined for himself for
                    his new role at [MITAC] in July 2016, as he prepared to leave
15                  Bombardier… , and b) the nature of the commercial value the
                    substance of Mr. Ayre’s emails would have for a competitor of
16
                    Bombardier’s in the aerospace industry.
17
     (Borfitz Decl. ¶ 7.) Mr. Borfitz goes on to discuss six emails attached as exhibits to the Danley
18
     Declaration. (Danley Decl. Exs. A, F, G, H, K & L.) The Borfitz Declaration is heavily
19
     redacted, rendering it almost impossible to respond to, even if Mr. Ayre had the opportunity,
20
     which he does not. The arguments in the Borfitz Declaration were available to Bombardier
21
     when it filed its Updated Motion, and Bombardier should not be permitted to make them now,
22
     when Mr. Ayre does not have an opportunity to respond. Moreover, the Borfitz Declaration
23
     has almost nothing to do with the Opposition, or even the Reply. The Reply cites only two of
24
     its paragraphs, one of which concerns Danley Exhibit H, which is new on reply. (Reply at 6:2.)
25
     The Reply also cites the declaration’s paragraph 12 for a proposition that paragraph in no way
26
     supports. (See Reply at 3:5–6.) The Borfitz Declaration should be stricken.
27

      DEFENDANTS KEITH AYRE AND MARC-ANTOINE                             SAVITT BRUCE & WILLEY LLP
      DELARCHE’S SURREPLY MOTION TO STRIKE - 3                           1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR                                             Seattle, Washington 98101-2272
                                                                                 (206) 749-0500
          Case 2:18-cv-01543-JLR Document 213 Filed 05/22/19 Page 5 of 6



 1         DATED: May 22, 2019.
 2
                                    SAVITT BRUCE & WILLEY LLP
 3

 4
                                    By      s/Jacob P. Freeman
 5                                       James P. Savitt, WSBA #16847
                                         Jacob P. Freeman, WSBA #54123
 6                                       1425 Fourth Avenue Suite 800
                                         Seattle, Washington 98101-2272
 7                                       Telephone: 206.749.0500
                                         Facsimile: 206.749.0600
 8
                                         Email: jsavitt@sbwLLP.com
 9                                       Email: jfreeman@sbwLLP.com

10                                  Attorneys for Defendants Keith Ayre and
                                    Marc-Antoine Delarche
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     DEFENDANTS KEITH AYRE AND MARC-ANTOINE                   SAVITT BRUCE & WILLEY LLP
     DELARCHE’S SURREPLY MOTION TO STRIKE - 4                 1425 Fourth Avenue Suite 800
     No. 2:18-cv-01543-JLR                                   Seattle, Washington 98101-2272
                                                                      (206) 749-0500
             Case 2:18-cv-01543-JLR Document 213 Filed 05/22/19 Page 6 of 6



 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that on May 22, 2019 I electronically filed the

 3   foregoing document with the Clerk of Court using the CM/ECF system which will send

 4   notification of such filing to all counsel of record.

 5          I declare under penalty of perjury under the laws of the United States of America that

 6   the foregoing is true and correct.

 7          Dated this 22nd day of May, 2019 at Seattle, Washington.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                        SAVITT BRUCE & WILLEY LLP
      CERTIFICATE OF SERVICE
                                                                        1425 Fourth Avenue Suite 800
      No. 2:18-cv-01543-JLR
                                                                       Seattle, Washington 98101-2272
                                                                                (206) 749-0500
